Citation Nr: 1450336	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

2.  Entitlement to service connection for a respiratory disorder.  

3.  Entitlement to service connection for urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993 and from January 1995 to October 2006.   His service included service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The Board remanded the issues remaining on appeal for additional development in May 2010 and January 2012  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for episodic bronchospasm to include bronchitis has been recharacterized as service connection for a respiratory disorder.

The Board also referred issues of entitlement to service connection for a right foot disorder, chest pain, sleep apnea, depression and posttraumatic stress disorder, a left leg and knee disorder, skin disorder, a neck disorder, hearing loss, and an eye disorder, entitlement to an increased rating for a right ankle disability, and entitlement to a total disability rating based upon individual unemployability (TDIU) for appropriate action.  These matters were noted to have been raised by the record, but had not been adjudicated by the agency of original jurisdiction (AOJ).  There is no indication of any AOJ action as to these matters and the Board does not have jurisdiction over them; they are again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not have CFS; his symptom of fatigue is attributable to known clinical diagnoses. 

2.  The Veteran had asthma prior to entering service and it did not worsen during his period of active service.

3.  The Veteran does not currently have a respiratory disorder; his symptom of shortness of breath (SOB) is attributable to his body mass index.  

4.  Urinary dysfunction is attributable to service.  


CONCLUSIONS OF LAW

1.  CFS was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2013).

2.  A respiratory disorder including asthma and bronchitis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1117, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2013).

3.  Urinary dysfunction was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, the Veteran was issued VCAA notification in March 2008, June 2010, November 2010, January 2012, and October 2012, and also was furnished an SOC as well as SSOCs.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes CFS, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With three exceptions which are inapplicable in this case, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) . Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs reveal that the Veteran was treated on several occasions for upper respiratory infections (URIs) and viral syndrome, for example, in May 1990, August 1995, and September 2003.  He also was treated for bronchitis with bronchospasm in September 1995.  However, on his separation examination in 2006, he denied having bronchitis.  He did however report having SOB on the examination, as well as previously.  On separation in 2006, he denied using an inhaler.  On several occasions, including on discharge in 2006, it was noted that the Veteran had asthma, which was noted in the record to be of childhood onset.  However, he was never treated for asthma during service.  

The Veteran underwent back surgery during service.  He was evaluated for urinary and bowel function which was consistently noted to be normal.  However, in July 2006, it was noted that the Veteran had begun to have urinary symptoms.  

After the Veteran was separated from his first period of service in February 1993, he was afforded a VA examination in April 1993.  He did not complain of fatigue, respiratory problems, or urinary problems.  Likewise, he was not diagnosed as having any disability in that regard.  

Post-service, after the Veteran was separated from his second period of service in October 2006, the Veteran was afforded a VA examination in December 2006.  The Veteran described having decreased energy.  The examiner noted that his primary care manager told him he had CFS.  It was noted that it could be related to pain or medication.  The Veteran also reported that he had asthma, described as a bronchospasm episode with hyperventilation in 1990, which was briefly treated with inhalers.  He denied any current wheezing and said that a respiratory disorder did not interfere with his inservice duties as a firefighter.  With regard to a low back evaluation, it was noted that the Veteran did not have bowel incontinence, but reported occasional bed wetting and frequent urination.  Physical examination was performed.  The diagnoses were chronic fatigue of uncertain etiology, episodic bronchospasm with no evidence of chronic condition, and chronic fatigue of uncertain etiology.  

In February 2007, the Veteran reported to an examiner that he had experienced fatigue for over 4 months.  

In March 2007, the Veteran underwent a private evaluation of his low back.  Some urinary hesitancy as well as incontinence of urine was noted.  An October 2007 VA record noted that the Veteran had urinary difficulty since his prior back surgery and that the Veteran occasionally wet the bed.  In December 2008, incontinence was again noted.  

In January 2010, the Veteran testified at a Travel Board hearing.  With regard to CFS, he indicated that in 2001, he reported to his doctors that he had decreased energy.  With regard to his claimed respiratory condition, the Veteran reported that he began having issues in 1998 and was given inhalers.  He related that he currently used one type of inhaler.  With regard to incontinence, the Veteran related that he started having incontinence following his inservice back surgery and that he was told it was due to nerve damage.  

In November 2012, the Veteran was afforded VA examinations and medical opinions were provided.  With regard to CFS, the examiner indicated that despite the subjective complaints, there was no objective evidence of CFS.  It was noted that the discharge examination in 2006 was negative for CFS.  Further, the examiner opined that the Veterans symptom of fatigue was less likely a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia, but rather was most likely a symptom of his obstructive sleep apnea, depression, and low back disorder.  

With regard to a respiratory disorder, the examiner indicated that the Veteran's childhood asthma had resolved with no residuals; the inservice bronchitis with bronchospasm had also resolved without residuals, and that his symptom of SOB was less likely a manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia, but rather was most likely a symptom of his high body mass index of 35.  His pulmonary function tests were normal and there was no other respiratory diagnosis.

With regard to urinary incontinence, the examiner noted that the Veteran had not followed through with a urological workup and he could not resolve the issue without resorting to mere speculation.  

CFS

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no disputing the Veteran has complained of fatigue and is competent to do so.  However, the VA compensation examiner specifically determined that the Veteran does not have CFS and provided rationale.  Therefore, the Board finds that opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the probative value of the VA examiner's opinion outweighs the Veteran's own belief that he has CFS.  The examiner explained that the Veteran does have fatigue, but it is due to other diagnosed causes.  To the extent that it is partially a symptom of the Veteran's low back disorder, that disability is already service-connected and separately rated.  Thus, service connection for CFS as a separate disorder is not warranted since there is no diagnosis.  



Respiratory Disorder

With regard to asthma, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to the respiratory system when the Veteran entered service so he is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).  In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, there is competent evidence that asthma clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that an injury or disease preexisted service.  Second, there must be clear and unmistakable evidence that preexisting injury or disease was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting asthma was not aggravated by service.  Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the preexisting disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In this case, the record shows that the Veteran was treated once for a bronchospasm related to bronchitis, not asthma.  Moreover, the recent VA examination determined that the Veteran's asthma resolved.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).

The Board therefore finds that there was no aggravation of the preexisting asthma.  Accordingly, because there is clear and unmistakable evidence that the asthma preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting asthma was aggravated in service, the Board finds that there is no competent evidence that such disorder worsened in service.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that preexisting asthma at issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  The Board has found by clear and unmistakable evidence that the Veteran's asthma was not aggravated by service in order to rebut the presumption of soundness.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that there is no current respiratory disorder, including asthma.  The VA examiner indicated that the Veteran no longer had asthma or bronchitis, that his pulmonary function tests were normal, and that his SOB was due to his body mass index, not his service in Southwest Asia or otherwise.  Thus, service connection for a respiratory disorder is not warranted.  

Urinary Incontinence

The STRs reflect that the Veteran had inservice back surgery.  Thereafter, he eventually developed urinary problems, which were initially noted during service.  Also, as the Veteran was continually evaluated for urinary problems, urinary dysfunction was essentially noted as a potential residual or complication of the surgery.  The urinary problems have continued after service and worsened.  Thus, service connection for urinary dysfunction is warranted.  


ORDER

Service connection for CFS is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for urinary dysfunction is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


